Citation Nr: 0932058	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  08-00 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to payment of unauthorized medical expenses for 
services rendered at Oak Hill Hospital in Spring Hill, 
Florida, from February 1, 2006 to February 6, 2006.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 decision which found 
that the Veteran was approved for services only until 
February 1, 2006, when the Veteran became stable for 
transfer, and not until his discharge date of February 6, 
2006, as he requested.  The Veteran received a 
videoconference hearing before the undersigned Veterans Law 
Judge in October 2008.

FINDINGS OF FACT

1.   The Veteran received medical care at Oak Hill Hospital 
in Spring Hill, Florida, from January 31, 2006 to February 6, 
2006.

2.   The Veteran does not have a service-connected 
disability.

3.   The Veteran was approved payment for dates of service 
from January 31, 2006, to February 1, 2006, when it was found 
that he became stable for transfer.

4.  Subsequent to February 1, 2006, the condition for which 
the Veteran received care had stabilized, and VA facilities 
were readily available to which the Veteran could have been 
transferred.


CONCLUSION OF LAW

The criteria for entitlement to payment of unauthorized 
medical expenses for services rendered at Oak Hill Hospital 
in Spring Hill, Florida, from February 1, 2006, to February 
6, 2006 are not met.  38 U.S.C.A. §§ 1703, 1725 (West 2002); 
38 C.F.R. §§ 17.54, 17.1000-1008 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, with implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326), VA has specific duties to 
notify and assist claimants in the development of claims.  
Because the claim in this case is governed by the provisions 
of Chapter 71 of Title 38 of the United States Code, the VCAA 
and its implementing regulations are not applicable. See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) and Lueras 
v. Principi, 18 Vet. App. 435 (2004).  Notwithstanding the 
fact that the VCAA is not controlling in these matters, the 
Board has reviewed the case for purposes of ascertaining that 
the appellant has had a fair opportunity to present arguments 
and evidence in support of his claim for reimbursement of 
medical expenses.  In short, the Board concludes from that 
review that the requirements for the fair development of the 
appeal have been met in this case.

Every possible avenue of assistance has been explored, and 
the Veteran has had ample notice of what might be required or 
helpful to his case.  For example, a May 2007 letter and the 
November 2007 statement of the case provided the Veteran with 
the governing laws and regulations, as well as the basis for 
the denial of his claim. The appellant was provided several 
opportunities to provide pertinent evidence in support of his 
claim and he has provided pertinent evidence and argument in 
response to these overtures.  In addition, the Veteran was 
provided with a videoconference hearing before the 
undersigned Veterans Law Judge.  Further development is not 
warranted.  The Board's decision to proceed in adjudicating 
this claim does not therefore prejudice the Veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Veteran received medical care at Oak Hill Hospital in 
Spring Hill, Florida, from January 31, 2006 to February 6, 
2006.  He was initially admitted with complaints of abdominal 
pain off and on for three weeks.  He was diagnosed with 
gallstones, pancreatitis, and cholecystitis, and a 
laparoscopic cholecystectomy with intraoperatve cholangiogram 
was performed.  The Veteran contends that he was not stable 
enough to be transferred to a VA facility, and that in the 
alternative, that the Oak Hill facility told him that all his 
hospitalization expenses would be covered by the VA.

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse Veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a Veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a Veteran who has a total 
disability permanent in nature from a service-connected 
disability; or (D) for any illness in the case of a Veteran 
who is a participant in a vocational rehabilitation program 
that necessitates care or treatment to make possible such 
Veteran's entrance into a course of training, prevent 
interruption of such course of training, or hasten the return 
to such course of training; and (3) Department or other 
Federal facilities were not feasibly available, and an 
attempt to use them beforehand would not have been 
reasonable, sound, wise, or practical.  See also 38 C.F.R. § 
17.120 (2008).  The Court has held that all three of these 
statutory requirements must be met before payment may be 
authorized.  Zimick v. West, 11 Vet. App. 45, 49 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The evidence of record shows that the Veteran presented to 
the hospital on January 31, 2006, with a three week history 
of on and off abdominal pain that had increased in severity 
that morning.  The Veteran was admitted with gallstones, 
pancreatitis, and cholecystitis.  The Veteran was 
hemodynamically stable, and was started on IV fluids and 
medication.  The Veteran's discharge summary shows that he 
was stable on day two of hospitalization.  The Veteran then 
had a laparoscopic cholecystectomy and an intraoperative 
cholangiogram.  The Veteran had minimal complications from 
this surgery, and was discharged three days after the 
surgery, on February 6, 2006.

The treatment at issue was thus not rendered for a service-
connected disability or one associated therewith.  Based on 
this fact, the Veteran does not meet the criteria for 
entitlement under 38 U.S.C.A. § 1728(a) (West 2002).  He may, 
however, be entitled to payment for such care under 38 
U.S.C.A. § 1725 (West 2002).  See also 38 C.F.R. §§ 17.1000- 
1008 (2008).

Section 1725, Title 38, United States Code, was enacted as 
part of the Veterans Millennium Health Care and Benefits Act, 
Pub. L, No. 106-177, 113 Stat. 1553 (1999) (effective May 29, 
2000).  To be entitled to the payment for emergency care 
under this Act, the evidence must meet all of the following 
criteria:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a Veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
Veteran could not have been safely transferred to a VA or 
other Federal facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
Veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the Veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the Veteran or provider 
against a third party for payment of such treatment; and the 
Veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the Veteran's liability 
to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 
U.S.C.A. § 1728 authorizes VA payment or reimbursement for 
emergency treatment to a limited group of Veterans, primarily 
those who receive emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002 (2008).

Initially, in adjudicating a claim for payment or 
reimbursement of medical expenses, the Board must make a 
factual determination as to whether VA gave prior 
authorization for non-VA medical care received at a private 
facility.  38 U.S.C.A. § 1703(a) (West 2002); 38 C.F.R. § 
17.54 (2008).  This is a factual, not a medical, 
determination.  Similes v. Brown, 5 Vet. App. 555 (1994).

In this case, the Veteran does not claim, and the evidence 
does not establish, that VA provided authorization for the 
Veteran to receive the medical care at issue. Regardless, the 
Veteran does not meet the criteria listed above.  The Veteran 
has argued in his hearing testimony that he felt that he was 
having a heart attack, and that this was an emergency 
situation.  In fact, the Board notes that the VA medical 
professional who reviewed this case in November 2007 agreed 
that this was initially an emergency situation, and granted 
the Veteran benefits from January 31, 2006, until February 1, 
2006.  However, that medical professional indicated that, in 
his opinion, subsequent to that time, the Veteran's condition 
had stabilized, and he could have been transferred to 
available VA facilities for his further treatment, including 
his surgery.  The Board notes that the Oak Hill discharge 
summary also indicates that the Veteran was stable as of 
February 1, 2006.  As such, section 38 U.S.C.A. § 1725 (d) 
precludes payment for medical care beyond the point at which 
the Veteran could have been transferred to a VA facility.

The Veteran, in his testimony before the Board, also 
indicated that he believed that the Oak Hill facility misled 
him by telling him that the VA would cover all of his 
hospitalization expenses.  The Board does not doubt the 
validity of the Veteran's arguments in this regard, however, 
they simply form no legal basis on which benefits can be 
granted subsequent to the Veteran being found to be stable as 
of February 1, 2006.  The Board suggests that any further 
argument in this regard would appear to be more properly 
presented to the Oak Hill facility.

Thus, the Board thus finds that, for the care rendered from 
February 1, 2006 to February 6, 2006, at Oak Hill, that the 
Veteran was stable from that date and that VA facilities were 
reasonably available to which the Veteran could have been 
transferred for treatment.  Based on this finding, the Board 
concludes that the criteria for entitlement to payment of 
unauthorized medical expenses for services rendered at Oak 
Hill Hospital in Spring Hill, Florida, from February 1, 2006 
to February 6, 2006, are not met.  The evidence in this case 
is not in relative equipoise; therefore, the benefit-of-the-
doubt rule is not for application.  Rather, as a 
preponderance of the evidence is against the claim, it must 
be denied.


ORDER

Entitlement to payment of unauthorized medical expenses for 
services rendered at Oak Hill Hospital in Spring Hill, 
Florida, from February 1, 2006 to February 6, 2006, is 
denied.




____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


